Citation Nr: 1300946	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  07-36 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD), and any other acquired psychiatric disorder other than bipolar disorder and depression.  


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to December 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied claims of service connection for PTSD, a cervical spine disability, and a right shoulder disability; and, determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a low back disability.  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in July 2008.  A transcript of his testimony is associated with the claims file.  

Before the case was certified to the Board on appeal, the RO issued a rating decision in February 2011 which granted entitlement to a TDIU, effective from July 19, 2010, the date on which the disability rating for the Veteran's service-connected total right knee replacement was increased to 60 percent.  

During the pendency of the appeal of the Veteran's claim of service connection for PTSD, the Veteran submitted additional claims of service connection for bipolar disorder and depression which were received at the RO in June 2007.  The claims of service connection for bipolar disorder and depression were denied in a February 2008 rating decision, and the Veteran did not appeal that determination.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, then, it was proper for the RO to separately adjudicate the Veteran's claims of bipolar disorder and depression.  In other words, it is acknowledged that the Veteran's initial claim for service connection for a psychiatric disability included a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  However, because the RO has already denied the specific claims of service connection for bipolar disorder and depression, and because the Veteran did not specifically appeal those denials, they should not be addressed again with respect to the Veteran's PTSD claim.  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders, other than bipolar disorder and depression.  

The issue of service connection for PTSD and any other acquired psychiatric disorder other than bipolar disorder and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied service connection for a low back disorder.  The Veteran initiated an appeal with regard to that determination, but it was not timely perfected.

2.  The Veteran was notified in May 2005 correspondence from the RO that his appeal of the January 2004 rating decision was not timely perfected, and he was provided with appellate rights, but he did not appeal the timeliness issue.  

3.  The evidence submitted since the RO's January 2004 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and therefore does not raise a reasonable possibility of substantiating the claim.

4.  The competent and credible evidence of record establishes that a right shoulder disability was first shown many years after separation from service, and is medically linked to post-service injuries, including a November 2000 karate injury, a May 2001 motor vehicle accident, and a December 2001 punch injury.  

5.  The competent and credible evidence of record establishes that a cervical spine disability was first shown many years after separation from service, and is medically linked to post-service injuries, including a motor vehicle accident in May 2001.  


CONCLUSION OF LAW

1.  The RO's January 2004 rating decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has not been received since the RO's January 2004 rating decision; thus, the claim of service connection for a low back disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  A right shoulder disability was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

4.  A cervical spine disability was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice sent to the Veteran dated in June 2005 was satisfactory in that regard.  The June 2005 notice indicated the reasons for the prior denial and what was needed to substantiate the underlying claim of service connection.  In essence, the letter explained that the Veteran's claim had been denied because there was no evidence of an injury in service and no relationship between any current back disability and service.  The June 2005 notice letter further indicated that, in essence, for evidence to be considered new and material, it must relate to that fact.  
The June 2005 notice, as well as additional pre-adjudication notice letters provided to the Veteran in December 2005 and December 2006, prior to the January 2007 rating decision, complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim, and the relative duties of VA and the claimant to obtain evidence.  

The Veteran responded to RO's letters with the names and locations of private treatment providers and the dates when treatment was provided.  The Veteran's claim was developed, with considerable medical evidence associated with the claims folder, to include VA examination reports and records from the Social Security Administration (SSA).  

In light of the notices sent to the appellant, as discussed above, the duty to notify has been met.  

VA has obtained service treatment records and service personnel records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  A review of the Veteran's Virtual VA file shows that VA treatment records, mostly mental health records, dating from October 2011 through September 2012 have been associated with the record.  These records have been reviewed in conjunction with the claims on appeal.

With regard to the claims of service connection for a right shoulder disability and a neck disability, the Veteran was not afforded VA examinations in conjunction with these claims.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  In this case, the Veteran maintains that he was treated for neck and right shoulder pain during service; however, as noted in detail below, his statements in this regard are not found credible, and are wholly contradictory with the medical evidence of record which show no complaints of pain or injury to the right shoulder or neck until many years after service separation and which positively identifies a medical nexus between the Veteran's current neck and right shoulder disabilities to events that occurred in 2000 and 2001.  Therefore the requirement and to examine the Veteran's right shoulder and knee in this case is not triggered under McLendon.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  New and Material Evidence

In a January 2004 rating decision, the RO denied service connection for low back disability on the basis that the evidence did not show any evidence of a back injury in service, and there was no evidence of a nexus between any current back disability and service.  The January 2004 rating decision noted that the Veteran never responded to the RO's August 2003 duty-to-assist letter requesting additional information or evidence in support of the claim.  Notice of the January 2004 rating decision was provided to the Veteran that same month.  In May 2004, the Veteran submitted a timely Notice of Disagreement (NOD) with the January 2004 rating decision.  

In January 2005, the Veteran was afforded a VA examination of the spine.  The examiner diagnosed degenerative disc disease and degenerative facet disease of the lumbar spine.  As to whether the current back condition was related to his low back disability from parachute jumps, the examiner opined that his initial injury was probably a soft tissue or muscular injury.  In this regard, the examiner noted that the Veteran was not hospitalized and did not receive any particular treatment according to the STRs.  The doctor provided this opinion even though the Veteran reported to the examiner that he was treated in service with injections.  Because the Veteran's pain was gradually progressive, and degenerative in nature, the examiner opined that the Veteran's current back disease was less likely than not related to his military jump injury.  Instead, the examiner believed that the degenerative disease represented degeneration with the aging process.  

In light of the foregoing opinion, the RO issued a Statement of the Case in February 2005 which continued the denial of service connection for a low back disability.  In May 2005 correspondence from the Veteran, he requested an appeal of the decision to deny the claim of service connection for a back disability.  In a May 2005 response, the RO explained to the Veteran that he did not respond to the February 2005 in a timely manner; and, therefore his appeal was not perfected and was considered closed.  The RO could therefore not consider the Veteran's May 2005 statement as either an NOD or perfected appeal as to the January 2004 rating decision; but, indicated that the statement would be considered as a new claim to reopen the issue of entitlement to service connection for a low back disability.  A notice of the Veteran's procedural and appellate rights was attached to the May 2005 correspondence, but the Veteran did not appeal the RO's decision as to the timeliness of a substantive appeal.  

If a decision by the RO goes unappealed, it is final.  An appeal to the Board consists of a timely notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

Pursuant to 38 U.S.C. § 7105(d)(1) (West 2002), if a notice of disagreement is filed with the agency of original jurisdiction within the appropriate time period, such development or review action as it deems proper under the provisions of regulations that are not inconsistent with this title will be undertaken.  Furthermore, if such action does not resolve the disagreement either by granting the benefit sought or through withdrawal of the notice of disagreement, a statement of the case will be issued. 

A substantive appeal consists of a properly completed VA Form 9 (Appeal to the Board of Veterans' Appeals ) or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the issuance of the SOC or within the remainder of the one-year period from the date of mailing notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A substantive appeal should set forth specific allegations of error of fact or law related to specific items in the SOC and clearly identify the benefit sought on appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.202 .

As noted in detail above, the procedural history in this case reflects that the Veteran's initial claim of service connection was denied in a January 2004 rating decision.  That denial was based on a review of the STRs.  The Veteran initiated an appeal with the submission of an NOD in May 2004.  Additional development was undertaken pursuant to 38 U.S.C. § 7105(d)(1) but the RO continued the denial of service connection for a back disability, as explained in the February 2005 SOC.  See also 38 C.F.R. § 3.156(b).  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit Court explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id., at 1368.  The Federal Circuit Court noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.   

As noted above, the Veteran provided additional statements to support his claim after the January 2004 rating decision was issued.  Specifically, he wrote that his numerous parachuting jumps resulted in his current back disability.  In addition, the Veteran was afforded a January 2005 VA examination which showed current disability of the lumbar spine.  This evidence was new and material, and was considered in conjunction with the initial claim, pursuant to 38 C.F.R. § 3.156(b).  The RO addressed this evidence in the February 2005 SOC which confirmed and continued the denial of the claim.  

The Veteran did not thereafter perfect a timely appeal to the Board.  The Veteran was notified of his failure to timely perfect an appeal to the Board, along with his procedural and appellate rights, but he did not appeal the issue of timeliness.  As such, the January 2004 rating decision became final.  Thus, although new and material evidence was received after the January 2004 rating decision was issued, it was nonetheless considered in conjunction with the initial claim of service connection, before the January 2004 rating decision became final.  In sum, that evidence of record, which existed, and was considered, prior to the finality of the January 2004 rating decision consisted of STRs, current medical evidence of a low back degenerative disease, the Veteran's statements regarding his belief that the multiple parachute jumps in service caused or materially contributed to his current back disability; and, a medical opinion weighing against the claim.  

Prior unappealed decisions are final and binding, however, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

For the purpose of determining whether new and material evidence has been submitted, the truthfulness, i.e., credibility of the evidence in question is presumed, unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial of the claim, regardless of the specific basis of that denial, so irrespective of whether it was on the underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence has been added to the record since the January 2004 decision became final.  The additional evidence consists of cumulative statements by the Veteran reiterating his theory that his current lumbar spine disability resulted from numerous parachute jumps in service.  Also, the additional evidence added to the record consists of VA and private treatment records, including numerous private treatment records obtained by the SSA in conjunction with the Veteran's SSA disability claim.  These records show that the Veteran more likely than not incurred injury to the knee as a result of parachute jumps in service; however, these records collectively show that the Veteran did not report back pain until he was injured in a motor vehicle accident (MVA) in May 2001.  The records show continued treatment for back pain, shoulder pain and neck pain since the date of the May 2001 MVA; however, there is no suggestion or indication in those records that there is any relationship between the current degenerative disc disease and current low back pain, and the Veteran's active service.  Although the Veteran has reported to the RO that he believes his back condition resulted from multiple parachute jumps in service, the medical evidence added to the record since the January 2004 decision became final contains no such allegation.  In fact, it shows just the opposite.  For example, records from Dr. Viere of North Texas Spine Care show treatment for back pain, but there is no mention of parachute jumps of an etiology dating back to service.  Further, a initial assessment for liver disease prepared in October 2002 notes that the Veteran was disabled approximately one year earlier from a car accident that left him with a back injury.  Records prepared by Dr, Simmons in 2001 show that the Veteran presented with complaints of back pain secondary to a May 2001 MVA.  Other VA outpatient treatment records refer to additional injury to the back, but none of the medical evidence added to the record suggests that the Veteran's current low back disability is related in any way to any event or injury in service.  An April 2005 VA outpatient treatment record, for example, notes that the Veteran had worsening back pain after falling to the curb as a result of getting hit by a dog while on his bike.  

Although the Veteran testified at a personal hearing in July 2008 that he was treated for back pain in service, with an injection, this too is cumulative evidence that was first reported on the Veteran's VA examination in January 2005.  As noted above, the January 2005 examination report was evidence considered before the January 2004 rating decision became final.  

Additional private treatment records from October and November 2009 show that the Veteran's past medical history included a serious car accident in 2001, and that he continued to have low back pain and treatment therefor.

None of the VA outpatient records located in the Veteran's Virtual VA file pertain to treatment for the Veteran's low back, nor do they relate any current back disability to service.

The Federal Circuit Court found that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it does not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In addition, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  In other words, according to the current version of 38 C.F.R. § 3.156 , the threshold for reopening a claim is relatively low, does not require a medical nexus opinion, and does not create a third element of new and material evidence, i.e., does not require the evidence be new, material, and raise a reasonable possibility of substantiating the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  If there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination. 

However, in this particular case at hand, there has not been any evidence, lay or medical, submitted which addresses the missing deficits present at the time the January 2004 decision became final.  The medical evidence added to the record since that time presents no new information, other than to show that the first evidence of treatment for a back disability is in May 2001; and, that it is in direct correlation to an MVA that not only caused injury to the back, but also to the shoulder and neck.  In other words, the medical evidence of record added to the claims file since the January 2004 decision became final is completely contradictory to the Veteran's assertions that his back disability resulted from in-service parachute jumps.  Moreover, the Veteran's assertion is merely a repetitive statement of his previously submitted contentions.  Thus, the Veteran's statement is cumulative and redundant of evidence previously of record.  While other evidence of record added to the file since the prior denial may be new, it certainly does not raise a reasonable possibility of substantiating the claim.  The evidence shows that the Veteran continues to have a degenerating low back disability which had its onset in May 2001 as a result of an MVA.  In other words, the medical records relied upon by the SSA which were added to the claims file after the prior denial tend to further unsubstantiate the Veteran's claim, and certainly do not provide the necessary evidence that was lacking in the last prior denial.  That is, the additional evidence added to the record does not provide any evidence that raises a reasonable possibility of showing that the Veteran's current low back disability has any relationship to any injury or incident of service.  Although the Veteran continues to argue that his parachute jumps caused his current disability, and that he received injections for back pain in service, these allegations, as well as evidence of a current low back disability were already of record at the time of the last prior denial.  Thus, all of the evidence, both lay and medical, received since the last prior denial is evidence that is cumulative, or it is patently contradictory to the Veteran's assertions and/or to the evidence necessary to substantiate the claim.  

Therefore, new and material evidence has not been received since the RO's January 2004 decision became final; thus, the claim of service connection for a low back disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

III.  Service Connection

The Veteran seeks service connection for a right shoulder disability and a cervical spine (neck) disability.  The Veteran maintains that he developed these disabilities as a result of multiple parachute jumps during service.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

To establish entitlement to direct service connection for the claimed disability, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Chronic diseases, such as arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

To summarize, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If however chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. at 494-97.  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report on what he can observe and feel through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997)  (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102 .

Turning to the facts of the case, the Veteran's STRs are negative for findings of a right shoulder injury and/or a neck injury or complaints or diagnosis of orthopedic-related neck and/or shoulder pain.  The only notations with regard to the neck come from a June 1973 entry noting possible right anterior neck adenopathy associated with strep throat, and a February 1975 entry noting a stiff neck associated with a viral syndrome manifested by general soreness, sore throat and chest congestion.  The STRs do not show any complaints, findings or diagnosis related to the right shoulder.  

The Veteran's personnel records, including the DD Form 214, indicate that the Veteran served as a medic.  The Veteran received the Parachute Badge and the personnel file shows that he received special orders in September 1974 to perform hazardous duty as a parachutist effective from September 1974, but there is no indication as to the approximate number of jumps he took during service.  

The first evidence showing any complaints of neck and/or shoulder pain comes from a review of the medical records obtained from the SSA.  These records, which include both private and VA treatment records show treatment for a right shoulder injury beginning in November 2000 and treatment for neck pain beginning in May 2001 after an MVA.  

More specifically, a November 2000 private treatment record dictated by Dr. Simmons indicates that the Veteran presented as having hurt his right shoulder with numbness down the right arm and hand.  The Veteran reportedly hurt the shoulder approximately 10 to 14 days earlier in Martial Arts when he was breaking bricks with his right hand.  There was no mention of any prior history with regard to right shoulder pain or any injury or treatment with regard to the right shoulder.  

Other than the November 2000 treatment record, there is no other medical evidence of record showing treatment for right shoulder and/or neck pain until May 2001.  Several private treatment records show that the Veteran was involved in a serious MVA at that time, and began complaining of back pain, ankle pain, and right shoulder pain.  A May 31, 2001 entry from Dr. Simmons notes that the Veteran was hit head on by another vehicle on May 11, 2001 and had been in the ER since that time.  June 2001 MRI report of the cervical spine from Baylor University Medical Center note an admitting diagnosis of "back injury."  An operative report from October 2001 from the Sports Medicine Clinic of North Texas - Tom Landry Center confirms that the Veteran underwent a right shoulder Bankart reconstruction; a right shoulder SLAP lesion repair (biceps tendon-labrum repair); subacromial decompression and partial distal claviculectomy.  The operative report noted that the Veteran had a five month history of increasing right shoulder pain after a car accident.  An October 2001 entry dictated by Dr. Simmons notes that the Veteran was to have a fusion in the C6-7 area, in addition to the right shoulder surgery.  

Records from Dr. Viere dated in 2001 show treatment for neck and shoulder pain, with an epidural steroid injection in the cervical spine given in June 2001.  The Veteran had an MRI of the cervical spine in June 2001 and an MRI of the right shoulder in September 2001.  The cervical spine study noted diffuse spondylosis and degenerative foraminal stenosis bilaterally.  The right shoulder study noted a labrum tear and mild acromioclavicular osteoarthritis.

A January 2002 post-op report notes that the Veteran re-injured his right shoulder during an altercation in December 2001 at which time he punched with his right arm.  A July 2002 private record indicates that the Veteran was involved in a subsequent MVA and complained of shoulder pain.  

An April 2004 VA orthopedic surgical consult noted an assessment of severe acromioclavicular arthritis and subacromial impingement; status post rotator cuff repair with a questionable intact rotator cuff.  The doctor referred the Veteran for surgery and injected his acromioclavicular joint with Xylocaine, with immediate pain relief noted.  

At a July 2008 personal hearing before a Decision Review Officer at the RO, the Veteran testified that he received treatment in service for an injured right shoulder and neck.  The Veteran specifically testified that he received injections to his neck and shoulder area during service.  

VA medical records associated with the Veteran's Virtual VA folder dated between 2011 and 2012 do not show treatment for a right shoulder or a neck disability.  

To summarize, the medical evidence of record, including the STRs, is completely negative for any complaints of neck or shoulder pain; or, findings or diagnosis of any neck or shoulder disability until the right shoulder injury in September 2000 and the subsequent MVA in May 2001, more than 25 years after separation.  

In all of the medical records documenting treatment for neck and shoulder pain since September 2000, the Veteran has never related a history of a parachute injury in service to the extensive number of physicians that have evaluated and treated him for shoulder and neck pain, both privately and through VA.  He has made this contention only on his claim for VA benefits, and during his testimony.  Similarly, the Veteran has never related a history of in-service treatment for neck and shoulder pain by way of epidural injections during service to these physicians.  The only point at which he made those assertions was during hearing testimony in conjunction with his claim for VA benefits.  One post service medical record notes the initial onset of right shoulder pain pursuant to a Martial Arts injury in September 2000; and the remainder of the multiple treatment records and evaluation reports all note the onset of shoulder pain and neck problems from the injury in May 2001.  There is no report, from any source, that states the MRI findings from June 2001 and September 2001 were indicative of a prior injury.  There is only the Veteran's written statements and testimony that he injured his neck and right shoulder during service while propelling and parachute jumping; and, that he was treated for these injuries during service.  Such evidence is not competent to establish that the disabilities first identified in 2000/2001 were indicative of a prior injury, as this is not the type of evidence that can be interpreted by a lay person, and requires medical expertise to evaluate accurately.  

The Veteran is competent to report that he had a neck and right shoulder injury in service and/or that he was treated with injections in service, as this is the type of physical pain, and treatment therefor can be observed.  However, whether lay evidence is competent and sufficient in a particular case is a factual issue.  Further, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan.  This includes weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Veteran is not credible in his report that his neck and right shoulder were injured in service and that he has had continuing symptoms in light of the conflicting contemporaneous medical evidence.  The STRs do not show that the Veteran injured his neck and/or right shoulder and similarly, they do not show treatment with epidural injections for pain, as the Veteran alleges.  There is no evidence of any shoulder or neck injury in service according to a review of the STRs.  Furthermore, the December 1975 service separation examination report indicates that the Veteran had specifically denied shoulder or spine pain.  This alone is sufficient to find that the Veteran is not credible concerning continuity of symptoms from a neck and/or shoulder injury as his statements at the time of discharge are completely inconsistent with his current allegations.  Further, there is affirmative evidence in the file that the Veteran reported to various doctors that his neck and shoulder pain (disabilities) started subsequent to a May 2001 MVA and that he specifically denied that he had any prior history of right shoulder or neck pain or injury prior to the May 2001 MVA, other than the documented right shoulder pain associated with the Martial Arts injury in September 2000.  

In sum, the Veteran's STRs are negative for any treatment of a neck or shoulder injury in service and the Veteran reported on his separation examination that he had no shoulder pain or spine pain.  The Veteran clearly suffered a serious injury in May 2001, many years after service.  There is no objective evidence of any type of neck or shoulder disorder in the intervening years after service.  His statements to the many treating and evaluating physicians have all affirmatively related his current neck and shoulder complaints to the injury from May 2001.  None of those physicians have opined that there is evidence of a prior injury.  Significantly, the Veteran's reports of an in-service injury are not credible, as they are completely contradictory to his previous reports that affirmatively deny any neck or shoulder pain or injury prior to 2000.  In this regard, the Board finds credible the statements the Veteran made contemporaneous in time to the 2001 injury, when it was to his benefit to provide accurate information so he could receive appropriate medical care.  The statements that he made many years removed from service and from the 2001 injury are not entitled to the same finding of credibility, particularly in light of the normal findings reported on the separation examination and in light of the affirmative statements he made in 2001 concerning the etiology of his shoulder and neck symptoms.  

There is no medical evidence of record to provide a nexus between the Veteran's current neck and right shoulder disabilities and his active service.  The Veteran's statements concerning continuity of symptomatology following a neck and shoulder injury in service have not been found credible.  In sum, the competent and credible evidence does not establish that the Veteran's current neck and shoulder disability are, in any way, related to any injury or incident of service, or that they were first manifest within a year after service separation.  The Veteran contends that he had a neck and shoulder injury in service, however, the record contains conflicting evidence that he has provided, as discussed above and the current evidence of record clearly establishes an alternate, post-service etiology.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical findings at the time of separation from service, as well as absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against a claim.).  Accordingly, the Veteran's claims for service connection are denied.

The doctrine of reasonable doubt has been considered, but the record does not provide an approximate balance of negative and positive evidence on the merits.  No reasonable basis has been identified for granting service connection for a neck and/or right shoulder disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for a cervical spine (neck) disability is denied.  


REMAND

The Veteran seeks service connection for PTSD.  

Regarding the Veteran's PTSD claim, it is not entirely clear if the Veteran served in a hostile environment.  The Veteran's DD Form 214 indicates that the Veteran served as a medical specialist and earned a parachute badge.  He also served in the Panama Canal Zone in 1974 and 1975.  

The Veteran's STRs are negative for complaints, findings or a diagnosis of depression, PTSD, or any other acquired psychiatric disorder.  The Veteran's STRs do not show that the Veteran complained of, or was noted to be, nervous at any time during service.  Moreover, the STRs and service personnel records do not show, and the Veteran does not contend, that he was wounded in combat.  The Veteran's separation examination from December 1975 specifically indicates, by checking the appropriate box) that the Veteran did not report nervous trouble of any sort.  

A May 2005 VA mental health assessment notes a diagnosis of PTSD.  This assessment indicates that the Veteran reported two years of combat as a Ranger.  The VA records further show that the Veteran received VA mental health treatment in 2006 and through at least 2007.  Additional mental health records located in the Veteran's Virtual VA file show continued mental health treatment in 2011 and 2012.  

The Veteran related various stressors to the RO and VA examiners.  The Veteran reported a grenade incident in basic training where his bunk mate's hand was blown off, killing both the bunk mate and the drill sergeant.  He reported witnessing a suicide by a soldier who overdosed.  In Panama, the Veteran reported finding the decomposed body of a missing troop washed on shore.  He also reported being in Vietnam on TDY toward the end of the war and was engaged in an extraction mission when a rocket landed right next to a soldier.  The soldier died in his arms.  He also reported witnessing the attack of a leader of a village in Vietnam by the Vietcong.  The Veteran reported viewing his stomach cut open and his internal organs burnt.  Finally, the Veteran reported being in Cambodia on another extraction mission when a young child came out of the woods with a grenade strapped to his back.  He shot the child just as the grenade exploded.  See August 10, 2007 VA Mental Health Assessment.

Although the VA examiner diagnosed PTSD as a result of the Veteran's in-service stressors, the RO denied the claim on the basis that the Veteran's claimed stressors could not be corroborated because of a lack of specificity with regard to times, dates, names and locations of events and people involved.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f)  (2010). 

During the pendency of the appeal VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010). 

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist. 

In this case, the Veteran has a diagnosis of PTSD, although it is unclear as to the specific stressor or stressors upon which the diagnosis of PTSD has been based.  Moreover, it is not clear from the record whether the Veteran actually served in combat such that he would have experienced fear of hostile military or terrorist activity.  Although the Veteran is competent to report where he served and the conditions under which he served, the Veteran's credibility in this regard is in question.  In a December 2005 mental health note, an examiner notes inconsistencies in the Veteran's reported history which raises questions about the truthfulness in giving accounts of where had has been and what he has done.  The examiner points to a recent review in the VA system which demonstrated that exaggeration of military experience, including cases of fraudulent accounts of heroism and combat, is alarmingly common.  

That notwithstanding, the Veteran's DD Form 214 indicates that the Veteran did, in fact serve in the Panama zone, and his personnel file does indicate that he received orders for hazardous parachuting in September 1974, and received some jump pay.  In light of the foregoing, additional development is necessary to determine whether the Veteran served in combat, and/or whether his service was consistent with combat service.  

If necessary, additional stressor development should be undertaken, by attempting to obtain more specific information from the Veteran with regard to time periods, names, and specific locations where the stressors occurred.  Then, if possible, the information should be sent to JSRRC for attempted corroboration.  

If, after the above development is completed, and the available evidence suggests that the Veteran has experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to his physical integrity, then the Veteran should be afforded another examination.  Consequently, a medical opinion must be obtained to determine the etiology of any PTSD.  

Finally, the most recent VA outpatient mental health treatment reports are dated in January 2008, when the Veteran was seen for psychiatric treatment.  Because there are outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after January 2008 should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992). 




Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional service personnel records or any other service records from the appropriate authorities which would affirmatively show that the Veteran served in combat, or that his service was consistent with combat, particularly in light of his service in the Panama Canal Zone, his parachute jumping, and his other assertions.

2.  Obtain all VA outpatient mental health treatment records and any other pertinent treatment records dated since January 2008.  

3.  After the above development is accomplished (to the extent possible), schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability, including PTSD, but specifically not including bipolar disorder or depression.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  The examiner should specifically attempt to reconcile any opinion expressed with all other pertinent evidence of record, including the diagnosis of PTSD as a result of "combat experiences."  The VA examiner's opinion should specifically address the following: 

a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV). 

b)  If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

c) If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

d) Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, other than bipolar disorder and depression, was caused or aggravated by the Veteran's period of active service. 

The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims folder was reviewed.  The examiner is asked to explain the reasons behind any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


